NO. 07-03-0231-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                   MARCH 15, 2004

                         ______________________________


            HENRY F. SMITH AND KRONGTHONG SMITH, APPELLANTS

                                           V.

          BRUCE R. MCALISTER AND SHIRLEY MCALISTER, APPELLEES


                       _________________________________

              FROM THE 411TH DISTRICT COURT OF POLK COUNTY;

               NO. 17,388; HONORABLE ROBERT H. TRAPP, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellants Henry F. Smith and Krongthong Smith filed a Motion to Dismiss Appeal

on March 1, 2004.


      No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our
mandate will issue forthwith. Tex. R. App. P. 42.1. All costs are assessed to appellants.




                                                 James T. Campbell
                                                     Justice




                                           -2-